Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The independent claims set forth selection of a reception mode “depending on an estimation of the propagation environment in which the GNSS receiver operates.”  Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc..
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “wherein the reception mode is selected depending on an estimation of the propagation environment in which the GNSS receiver operates.”  Claim 17 states “reception mode is selected based on . . .”  Claim 17 fails to clearly and distinctly set forth the subject matter since it is unclear whether the steps of claims 17 are in addition to the estimation of the propagation environment or whether the steps of claim 17 are what is considered to be the estimation of the propagation environment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chamseddine (20160139271) in view of Banasky et al (20170117628).
Chamseddine discloses a GNSS receiver 108 comprising a connection 126 to an antenna assembly 200/204 comprising N antenna elements 205 wherein the antenna assembly is configured to receive GNSS signals at a predefined frequency, e.g. L1/L2.  The GNSS receiver The antenna assembly, exemplified in FIG. 2 includes a variety of reconfigurable components, for example beamwidth 232, frequency 236, polarization 238, and beam direction 234, each or a combination of which represent an antenna reception mode. The reconfigurable antenna subsystem 200 may receive one or more commands from the GNSS receiver 108 over link 110 utilizing the network adapter 226. The one or more commands may instruct the respective components to dynamically and selectively reconfigure one or more of the parameters associated with the antenna 204 of the reconfigurable antenna subsystem 200. The one or more parameters may include, but are not limited to, a radiation pattern (e.g., shape and/or direction), a frequency bandwidth, and a polarization associated with the antenna of the reconfigurable GNSS antenna subsystem, see for example [0026]. Specifically, the reconfigurable beamwidth component 232 reconfigures the beamwidth of the antenna 204 of the reconfigurable antenna subsystem 200 in response to receiving one or more commands from the GNSS receiver 108, see for example [0027].  In one instance, one mode may comprise operating the antenna with conventional hemispherical beamwidth coverage while another mode may comprise narrowing the antenna beamwidth to avoid signals from reflections/multipath in urban environments [0027]-[0034]. The narrowed antenna beam pattern inherently has a main lobe having a narrower aperture than in the hemispherical coverage pattern and thus represents a sectorial radiating pattern.
Chamseddine thus clearly suggests an antenna assembly that operates in multiple modes including one of which is indicative of a multipath propagation environment such that a sectorial 
Chamseddine differs from the claimed subject matter since the sectorial radiation pattern for mitigating multipath does not specifically describe the lobe has having a wide aperture in the (y, z) plane, i.e. it has a narrow aperture in one plane and a wide aperture in another plane. 
Banasky et al disclose a linear/phased antenna array, for example 406A-406E of FIG. 4A, for generating a radiation pattern wherein the elements are aligned in the x-direction as defined by the frame of reference of the instant claims and evely space. . The antenna array is controlled to operate in one mode wherein the antenna produces a radiation pattern having approximately equal gain throughout 360 degrees as shown in FIG. 3A and to operate in another mode wherein the antenna produces a radiation pattern having a wide aperture in the direction of travel and a narrow aperture in the orthogonal direction (side) as shown in FIG. 4A.  Banasky et al disclose “(b)ased on the location of the vehicle and a map of the surrounding area of the location, the control module 204 may identify buildings, antennas, terrestrial topologies, tunnels, bridges, and other structures having RF characteristics about which a radiation pattern of at least one antenna may be steered towards or steered away from. For example, in a tunnel, a radiation pattern may be steered to a front and rear of the vehicle to minimize reflections of the emitted radiation off of the structures” [0032], and similarly “(t)he radiation pattern 404 includes a portion of the pattern 404A transmitted into non-obstructing space in front of the vehicle and a portion of the pattern 404B transmitted into non-obstructing space behind the vehicle. The non-obstructed RF signal 414A and 414B transmitted do not contact any objects such as tunnel walls 412A or 412B and thus there are minimal reflections 416A and 416B” [0036].  Thus, Banasky et al disclose the conventionality of operating an antenna assembly in a variety of selectable operational modes wherein the antenna radiating pattern is adapted to the propagation environment, including the teachings of switching from a hemispherical radiation pattern, as exemplified in FIG. 3A, to a pattern that is wider in a direction of travel and narrower in the orthogonal direction so as to mitigate the effects of multipath due to proximate reflective surfaces.  Additionally, Banasky et al disclose that the vehicle is in communication via an RF link and the antenna may be used to communicate with an RF system [0034].
Use of a known technique, e.g. selecting reception modes of an antenna array by adapting the radiating pattern, to improve similar devices and methods, e.g. by mitigating the effects of multipath in an RF system, in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  Both Chamseddine and Banansky et al are directed to control of antenna radiation patterns in RF systems in order to mitigate the effects of multipath reflections and thus address similar problems.  As such it would have been obvious to one having ordinary skill in the art to modify Chamseddine by the teachings of Banasky et al and to adapt the antenna radiating pattern to minimize the effect of proximate reflective surfaces, such as buildings in an urban area, while still achieving the broadest radiating pattern in the direction of travel.  The “wherein” clause associated with the selection of a reception mode is encompassed in its broadest reasonable interpretation as a step provided by a human user that presses a switch to change the radiation pattern when the user merely sees or decides that the user is driving/moving in an urban area.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The "wherein" clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647. The dependent claims are shown and/or would have been obvious to the artisan in the field of antenna pattern control and navigation.  
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chamseddine (20160139271) in view of Banasky et al (20170117628) and further in view of Lin et al (6,392,596).
Chamseddine in view of Banasky et al teach the subject matter substantially as claimed wherein Chamseddine et al teach that the RF front end is conventional and the reconfigurable antenna subsystem is capable of determining and changing the radiation pattern in shape and direction and meets the scope of a beamformer.  Furthermore, it is disclosed that the reconfigurability may be via switchable antenna elements, switchable LNA filtering banks, etc. However, Chamseddine do not specifically show the phase shifters and ADCs.
Lin et al show a conventional GPS antenna array, see FIGs. 1 and 4 for example.  It would have been obvious to modify the reconfigurable antenna subsystem of Chamseddine by the teachings of the conventional antenna array beamforming as disclosed by Lin et al since  combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. New rejections under 35 USC 112 are set forth.  Thus, the arguments that the claim have been amended to overcome rejections for enablement are not overcome.
Regarding the rejection under 35 USC 103, the applicant argues that the combination of references do not teach or suggest each and every element of the independent claims.  In support of such, the applicant argues that the prior art (e.g. Chamseddine) does not specifically describe a GNSS antenna having the characteristics of the antenna of the claims in its first mode, i.e. the applicant alleges that the prior art does not teach “a sectorial radiating pattern having a main lobe having a narrow aperture in a (x, z) plane and a wide aperture in a (y, z) plane” that has an aperture that is narrow in a first direction and an aperture that is wide in a second direction.  Applicant further argues that the prior art (e.g. Banasky) does not cure the deficiencies of the prior art (Chamseddine).
The arguments are not persuasive.  First, Chamseddine discloses the same structural limitations of the claimed system and is configured to select a radiation pattern depending on environmental conditions, which in an exemplified case is a multipath environment, such that a radiation pattern is selected to generate a narrow beam which meets the scope of both a sectorial radiating pattern as well as a narrow aperture in the (x, z) plane.  Moreover, the teachings of Banansky et al further teach and suggest radiating beam modifications which affect the aperture more in one plane versus another plane.  Applicant’s arguments that Banasky et al do not suggest modifying the GPS antenna but is limited to V2V communication are not persuasive.  Banasky et al clearly indicate “the disclosed embodiments are merely examples and other embodiments can take various and alternative forms.”  Additionally, Banasky et al state “the vehicle 202 is in communication with other vehicles 222 via an RF link; however, the antenna may be used to communicate with a vehicle infrastructure, or any other RF system.”  As detailed in the claims of Banasky et al, the phased array antenna and controller are not limited to the use of V2V.  Arguments with respect to an exemplary use in a tunnel is moot and is not pertinent to anything as it is merely exemplary of a structure having RF characteristics about which the radiation pattern may be steered away from [0032].  Finally, Banasky et al also suggest steering towards an antenna to increase reception, thus suggesting steering towards a satellite.  
As a final comment, the distinction between a narrow and a wide aperture, according to the disclosure, can be encompassed by a one degree and can thus be encompassed by imperfections from the ideal beam patterns associated with an antenna.  According to the specification/claims, the narrow beam is encompassed by an aperture less than 90° in one plane and an aperture larger than 90° in the other plane; as such, the narrow beam is encompassed by an aperture of 89° while the wide beam is encompassed by an aperture of 91°. 
Thus, the applicant’s arguments fail to overcome the rejection and the rejection is maintained. Previous Office Action responses are incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Surinder (20160252620) disclose a multipath mitigation technique in satellite navigation system antennas.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646